Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Makarand Bidwai appeals the district court’s orders dismissing his civil action alleging numerous statutory and constitutional violations for failure to state a claim and denying his Fed.R.Civ.P. 59(e) motion *182for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bidwai v. Solis, No. 8:12-cv-03680-JFM (D. Md. Apr. 9 & June 3, 2013). We deny Bidwai’s motion for judicial notice. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.